Gilbert, J.:
W e are of opinion that the term “ owner of the land ” -was used in the statute applicable to this case (1 R. S., 515, § 64, as amended in 1847; 2 Laws 1847, 588) in its ordinary acceptation, and imports the person who. is entitled in law to the legal estate in the land. Words are to be taken in the natural and obvious sense, and not in a sense unnecessarily restricted or enlarged. (Story, J., in Martin v. Hunter’s Lessee, 1 Wheat., 304.) The current of authority at the present day, is in favor of reading statutes, according to the natural and most obvious import of the language, without resorting to subtle and forced constructions, for the purpose of either limiting or extending their operation.” (Per Bronson, J., Waller v. Harris, 20 Wend., 561.) In ordinary parlance, a buyer does not become “ owner ” until he pays for the thing bought. While, therefore, the vendor in an executory contract for the sale of lands, is treated in equity as holding the legal title in trust for the vendee, yet this principle does not render the vendee the owner of the land in a legal sense. A person to *555whom lands have been conveyed upon an express trust becomes, by virtue of such conveyance, the owner of the legal estate, although he obtains thereby no beneficial interest, and the cestui qxw trusts, who are the sole beneficiaries get only a right to enforce a performance of the trust in equity. The vendee in this case had no estate in the land. He was not, therefore, “ owner of the land ” within the meaning of the statute, whatever other ownership the contract conferred upon him.
This construction comports with the plain intent of the statute. Obviously the statute means, that the release shall be given by the person to whom the damages would be awarded, namely, him whose legal estate is divested. Indeed, the legislature has no power to divest a legal estate in lands without making compensation to him whose property has been thus taken. (Con., art. 1, § 6.) Where lands are taken by virtue of the right of eminent domain, the constitutional requirement to make compensation therefor is not satisfied by an award to him who has an equitable interest in the land, unless he is entitled to the whole estate of the legal owner. Consent to the opening of the highway in no manner affects the right to damages. These views, would lead to an affirmance of the judgment. But the court fell into an error in informing the jury that the plaintiff must recover fifty dollars to entitle him to costs. The action belongs to a class of which justices of the peace are prohibited from taking cognizance, because the title to real property came in question. (Code, §§ 54, 62, 55.) In such cases costs are allowed to the plaintiff, of course. (Code, § 304, sub. 3.)
For this error the judgment must be reversed and a new trial granted, costs to abide the event.
Present — Mullin, P. J., Smith and Gilbert, JJ.
Ordered accordingly.